DETAILED ACTION
This office action is responsive to the response to restriction requirement filed March 28, 2022. By that response, claims 1, 2, 7-13, 16-18, 41-46, 48 and 49 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1, 2, 7-13, and 16-18) in the reply filed on March 28, 2022, is acknowledged.
Claims 41-46, 48 and 49 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmeister, III et al. (US 2009/0118735 A1).
Regarding claim 1, Burmeister teaches a milling module for converting bone stock into bone chips (abstract) as at fig. 11. The milling module comprising: 
a shell 240/242 adapted for releasable attachment to a base module 50 that includes a motor 36, the shell 240/242 having: 
an inlet opening 292 through which bone stock is introduced into the shell 240/242; 
an outlet opening (opening through bottom of 242, into tray 42) through which bone chips are discharged from the shell 240/242; and 
a milling element 38 moveably disposed in the shell 240/242 between the inlet opening and the outlet opening for converting bone stock into bone chips, the milling element 38 includes a feature 376 for removably attaching the milling element 38 to the base module motor 36 [0107] so that the actuation of the motor 36 results in the actuation of the milling element 38, 
wherein the shell 240/242 includes a foundation 242 adapted for releasable attachment to the base module 50, the foundation 242 including the outlet opening into 42 and a lid 240 that is removably attached to the foundation 242, the lid 240 including the inlet opening 292 of the shell 240/242, and 
wherein the foundation 242 and the lid 240 are collectively configured so that removal of the lid 240 from the foundation 242 allows the milling element 38 to be accessed.
	Examiner takes the position that any two components are capable of being removed from another upon appropriate application of force thereto. 

Regarding claim 2, the milling element is taught being able to move and float in three degrees of freedom within the housing. As such, it is clear that when the lid is removed, the milling element will be removable from the foundation of the shell. 
Regarding claim 12, the lid 240 includes a domed cap which defines an inner surface and sidewall [0089] (fig. 13).
Regarding claims 16-18, the cap includes rings 264 and 276 which extend downward from the inner surface of the cap. The cap includes an outermost ring 264 which seats against a step 350 of the foundation [0102]. The cap includes ribs 284/286/288 which are configured as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister.
Regarding claim 13, the invention of claim 12 is taught as presented, above. However, the lid does not include tabs which interact with notches in the foundation, as claimed. Rather, Burmeister teaches notches 274 in the lid 240, and tabs 342 in the foundation 242. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form tabs in the lid 240 and notches in the foundation 242, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799